DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Page 1, Para. [0001], line 2: replace “----“ with –10,579,533—

The following is an examiner’s statement of reasons for allowance: The prior art, including that of Asgari et al. and Kitigawa et al. teach related linear storage density opeations pertaining to transducer head movement and location on disk drives, but fail to teach the combination including the limitation of (1)identifying a subset of the transducer heads for which the determined linear storage density capability satisfies a predetermined threshold, and assembling a storage device to include the identified subset of the transducer heads, the storage device having a storage media with a cache region that is read/write accessible by a select transducer head having a highest linear storage density capability of the identified subset; (9) a plurality of transducer heads each having a predetermined linear storage density capability, the plurality of transducer heads including an identified subset of transducer heads for which the predetermined linear storage density capability exceeds a defined threshold; and a cache region that is read/write accessible by a select transducer head of the identified subset, the select transducer head having a highest linear storage density capability of the plurality of transducer heads; (15) identifying a subset of the transducer heads for which the determined linear storage density capability satisfies a predetermined threshold, and assembling a storage device, the storage device .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R PEUGH whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jared Rutz, phone number 571-272-5535, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703 872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN R PEUGH/Primary Examiner, Art Unit 2133